DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation of application 14/814,196 filed 30 July 2015. Acknowledgement is made of the Applicant's claim of domestic priority to US provisional application 62/036,079 filed 11 August 2014.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 December 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 30 December 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either 

Status of the Claims
Claims 38-51 and 56-61 are pending.
Claims 38-42 are withdrawn as being towards a non-elected invention.
Claims 43-51 and 56-61 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-51 and 56-61 stand rejected under 35 U.S.C. 103 as being unpatentable over Staudigel et al. (WO 2007/080539 A2) as evidenced by Sandhu et al. (LWT 40 (2007) 1527-1536).
	The Applicant claims, in claim 43, a method comprising applying to wet hair a composition comprising water, a non-detersive conditioning agent, and an unthinned starch wherein the starch has a positive charge density of from 1.0-2.0 meq/g. In claim 
	Staudigel teaches personal care compositions comprising 0.01-10% of a cationic starch polymer derived from potato, wherein the polymer has a molecular weight from about 250,000 to about 15,000,000 and a charge density from 0.2-5 meq/g (abstract; pg 4, ln 22-pg 5, ln 25; pg 6, lns 20-29). The disclosed range of charge density overlaps with that of the instant claims. The starch polymer is cationically modified meaning that a cationic group is added prior to degradation of the starch (pg 4, lns 22-29). To be sure, the cationically modified starch may be incorporated into the composition in the form of oxidized starch (by way of alkaline or potassium permanganate, for example) which is exemplified as never lowering past neutral pH and generally being around pH 
	Staudigel does not anticipate a composition comprising a potato cationic starch nor does it teach the molecular weight as being 20 million daltons.
It would have been prima facie obvious to prepare the composition of Example 4 of Staudigel, which comprises cationic starch (0.5%), water, sodium lauryl sulfate (detersive agent), wherein the composition is a shampoo composition (i.e. composition to be applied to the hair) and modify the composition to use cationic potato starch as the starch. Doing so would have been obvious because Staudigel teaches potato starch as an appropriate source of starch for their invention. Moreover, it would have been obvious to include mineral oil or isopropyl palmitate as a conditioning agent. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Moreover, the positive charge density of the starch in Staudigel is in the range of from 0.2-5 meq/g, which overlaps with that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). The composition of Staudigel would have then been obvious to use in a method of treating the hair by applying said composition to the hair. Alternatively, it 
Regarding claims 56 and 61, Staudigel teaches that the cationic starch polymer derived from potato has a molecular weight from about 250,000 to about 15,000,000. The instant claims require the molecular weight to be greater than 20,000,000. The term “about” provides ambiguity around the exact endpoint of the weight range and further implies that points exactly within the disclosed range are not particularly critical. Therefore, it is reasonable to state that “about 15,000,000” is close to “greater than or equal to 20 million daltons.” A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Should the Applicant point to or provide evidence of an unexpected result associated with the molecular weight of the cationic starch polymer, they are reminded that the claims must be commensurate in scope with the data. Claims 43-51 and 56-61 are accordingly obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 4 of their remarks, that the claimed composition comprises a non-detersive conditioning agent and an unthinned starch, which is a different process than Staudigel teaches.
In response, Staudigel teaches that it is suitable to include a conditioning agent, such as mineral oil or isopropyl palmitate which are both defined in the instant specification as being “non-detersive,” in the hair care composition. As such, Staudigel reads on the composition of the instant claims. Said composition would have then been obvious to use in a method of treating the hair by applying said composition to the hair as a gel, mousse, or spray that is intended to be applied to wet hair for styling purposes and not rinsed off.

The Applicant argues, on page 5 of their remarks, that Staudigel discloses a starch polymer having a molecular weight from about 250,000 to about 15,000,000 Daltons and does not teach “a starch having a molecular weight as great as 20,000,000 daltons, nor close to 20,000,000 daltons.”
In response, the term “about” provides ambiguity around the exact endpoint of the prior art weight range and further implies that points exactly within the disclosed range are not particularly critical. Therefore, it is reasonable to state that “about 15,000,000” is close to “greater than or equal to 20 million daltons.” A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). That being said, Staudigel defines “molecular weight” as referring to the “weight average molecular weight.” Thus, it is reasonable to conclude that in order to achieve 15,000,000 Daltons as the average 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613